Title: To Thomas Jefferson from Peter Roche, 17 October 1807
From: Roche, Peter,Roche, Christian
To: Jefferson, Thomas


                        
                            Monsieur,
                            
                            Philadelphie 17 octobre 1807
                        
                        Nous avons L’honneur de vous prévenir, que conformément à votre lettre qui nous est parvenue hier, nous
                            venons de remettre au Stage un paquet de Livres à votre adresse qui contient les Lettres de Mde. Sévigné dernière édition
                            de Paris, La plus complete qui ait encore paru, huite vols. 8vo. réliés fil. d’or prix 22$.
                        N’ayant pas en magasin L’édition en 10 vols. petit format que vous paroissez désirer de préférence, nous nous
                            sommes décidés à vous envoÿer la seule que nous ayions, Paris 1806 qui est sans contredit la plus
                            estimée & la plus complète.
                   Nous avons L’honneur d’être avec la plus respectueuse considération Vos tres humbles
                            & Dévoués serviteurs
                        
                            Roche freres
                        
                    